Citation Nr: 0528198	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for a ganglion 
cyst excision of the right wrist with scarring.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1994 to April 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision.  In January 2004, 
a travel board hearing was held before the undersigned.  A 
copy of the transcript is in the claims folder.  In September 
2004, the Board remanded the matter for further development 
and the matter is now before the Board for final appellate 
review. 


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant for an equitable disposition of the 
veteran's appeal.

2.  The veteran failed to appear for his VA examination and 
did not respond to VA's attempts to reschedule.  

3.  Since the initial grant of service connection, the 
veteran's ganglion cyst excision of the right wrist has not 
been manifested by less than 15 degrees of dorsiflexion or 
palmar flexion limited in line with the forearm, or scarring 
that is poorly nourished with repeated ulceration, tender, 
painful on objective demonstration, limits function, deep, 
unstable, or involves an area exceeding 6 square inches and 
limits motion.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a ganglion 
cyst excision of the right wrist with scarring have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes (DCs) 7803, 7804, 7805 (2000); 
38 C.F.R. §§ 3.321, 3.655, 4.1, 4.2, 4.7, 4.71a, 4.118, DCs 
5003, 5024, 5215, 7801, 7802, 7803, 7804, 7805 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126, imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  VA has met its respective duties to notify and 
assist in this case.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
November 2004.  This letter provided notice of elements (1), 
(2), and (3).  In addition, by virtue of the rating decision 
on appeal, the statement of the case (SOC), and the 
supplemental SOCs (SSOCs), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the June 
2005 SSOC.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Finally, with respect to element (4), it is unclear from the 
record whether the November 2004 letter explicitly asked the 
veteran to provide "any evidence in his possession that 
pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The November 2004 letter informed the 
veteran that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the RO.  Under these circumstances, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim for VA benefits.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated in the June 
2005 SSOC.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

The duty to assist has also been fulfilled.  The Board has 
reviewed VA treatment records and the veteran has not 
identified any outstanding medical records pertaining to the 
claim on appeal.  Pursuant to the Board's September 2004 
remand, VA set up an examination scheduled for December 2004.  
The veteran failed to report for the examination and did not 
give cause for his failure to appear.  In a March 2005 
letter, VA notified the veteran of his failure to report to 
the December 2004 examination and advised him that he had 30 
days within which to set-up another appointment.  The veteran 
has not contacted the VA about rescheduling his examination.  
The consequence of the veteran's failure without good cause 
to report for the VA examination is that his disability must 
be rated on the basis of the other relevant evidence on file.  
38 C.F.R. § 3.655(b).  While VA has a duty to assist the 
veteran in the development of his claim, the veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991). 

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  

Since the effective date of service connection, the veteran 
has been assigned a non-compensable rating effective April 
10, 2002.  In March 2004, he was temporarily granted a 100 
percent rating (effective December 12, 2003 to February 1, 
2004) for surgical or other treatment necessitating 
convalescence.  The non-compensable rating was continued from 
February 2004.  In an appeal of an initial rating, 
consideration must be given to "staged" ratings, i.e., 
disability ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board will thus consider entitlement to "staged ratings" 
in this case. 

Tenosynovitis is rated on the basis of limitation of motion, 
as for degenerative arthritis under DC 5003.  38 C.F.R. § 
4.71a, DC 5024.  Diagnostic Code 5003 provides that 
degenerative arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved under DC 5200 
series.  38 C.F.R. § 4.71a, DC 5024.

A 10 percent rating for loss of wrist motion under DC 5215 
requires less than 15 degrees of dorsiflexion or palmar 
flexion limited in line with the forearm.  38 C.F.R. § 4.71a, 
DC 5215.

The medical evidence of record consists of VA outpatient 
records.  The veteran underwent right wrist surgery in 
December 2003 and the VA records pertain to the veteran's 
disability prior to his surgery, the surgery, and immediately 
post-surgery.  None of the extant VA outpatient records 
provide specific ranges concerning the dorsiflexion or palmar 
flexion of the veteran's wrist.  As noted above, the veteran 
failed to appear at a VA examination which would have 
provided this data.  However, at a January 2004 VA outpatient 
visit, he stated that he still had limited use of his right 
hand due to even more scar tissue after the surgery.  At his 
January 2004 hearing, he testified that he was limited in his 
activities due to constant wrist pain, and said he did not 
have full range of motion, and could not fully extend his 
wrist.  Nevertheless, there is no clinical evidence that, 
since the initial grant of service connection, the veteran 
has had less than 15 degrees of dorsiflexion or palmar 
flexion limited in line with the forearm.  Therefore, a 
compensable rating for his right wrist under DC 5215 is 
inappropriate.

The clinical evidence does not demonstrate that the veteran 
has ankylosis in his wrist.  Accordingly, a rating under DC 
5214 is not warranted. 
The veteran also has scarring on his wrist.  The schedule for 
rating disabilities of the skin was revised effective August 
30, 2002.  VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  See VAOPGCPREC 3-00 (April 10, 2000).

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars which are poor nourished, with repeated 
ulceration are assigned a 10 percent rating.  38 C.F.R. 
§ 4.118, DC 7803 (2000).  Superficial scars which are tender 
and painful on objective demonstration are warranted a 10 
percent rating.  38 C.F.R. § 4.118, DC 7804 (2000).  Scars 
may also be rated under limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805 (2000 and 2005).  

None of the evidence indicates that the veteran's wrist scar 
is poorly nourished with repeated ulceration or is tender and 
painful on objective demonstration.  Although at his January 
2004 VA visit, the veteran stated that he still had limited 
use of his right hand due to more scar tissue after surgery, 
this was shortly after his surgery and there is no other 
detail regarding his limitation of function (as discussed 
earlier, the veteran failed to report for a scheduled VA 
examination, which may have demonstrated some limitation of 
function).  Therefore, a compensable rating under the prior 
skin regulations is not warranted.  

Effective August 30, 2002, scars, other than head, face, or 
neck, that are deep or that cause limited motion and the 
area/areas exceed 6 square inches warrant a 10 percent 
rating.  A deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7801 (2005).  Scars, 
other than head, face, or neck, that are superficial and that 
do not cause limited motion and the area or areas is 144 
square inches or greater are assigned a 10 percent rating.  
38 C.F.R. § 4.118, DC 7802 (2005).  Unstable superficial 
scars are assigned a 10 percent rating.  An unstable scar is 
one where, for any reason, there is frequent loss of covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
§ 4.118, DC 7803 (2005).  Superficial scars which are painful 
on examination are assigned a 10 percent rating.  38 C.F.R. 
§ 4.118, DC 7804 (2005).

As previously discussed, the record is limited.  
Nevertheless, there is no evidence that the veteran's 
scarring is deep, unstable, painful, or involves an area 
exceeding 6 square inches with limited motion.  Therefore, a 
compensable rating under the revised criteria for scars is 
not warranted.

As noted above, the veteran was assigned an initial non-
compensable schedular rating and was granted a temporary 100 
percent rating following his December 2003 surgery.  The non-
compensable schedular rating was continued from February 
2004.  Since there are no periods of time during which his 
wrist disability warranted a compensable schedular rating, he 
is not entitled to a "staged" rating.  Fenderson, supra.

Finally, there is no evidence that the veteran has been 
hospitalized for his wrist disability.  Even when he had his 
surgery for his right wrist, it was on an outpatient basis 
and he did not stay overnight at the hospital.  The Board 
acknowledges that the veteran testified at his hearing that 
his work as an aircraft mechanic was limited as it required 
dexterity and he had constant pain, and that on his March 
2003 substantive appeal, he indicated that he has been 
working outside his field due to limited use of his wrist.  
However, in a January 2004 outpatient record, it was noted 
that he was working as a security guard.  In any case, the 
existing schedular rating is already based upon the average 
impairment of earning capacity, and is intended to be 
considered from the point of view of the veteran working or 
seeking work.  A referral for consideration of an 
extraschedular rating is not warranted.  38 C.F.R. § 3.321 
(b)(1).

As the preponderance of the evidence is against the claim for 
a higher rating, the "benefit-of-the-doubt" rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to an initial compensable rating for a ganglion 
cyst excision of the right wrist with scarring is denied.





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


